Citation Nr: 0422679	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to July 1968.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appellant testified at a Travel Board in March 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The October 2002 RO letter, which informed the appellant of 
the October 2002 rating decision, informed her that there was 
no record of her having appointed an organization or 
representative to assist her, and that she could request a 
listing of the organizations available to assist her.  In her 
Notice of Disagreement (NOD) of November 2002, the appellant 
requested representation by a National Service Organization 
(NSO).  In a letter dated in December 2002, in which the RO 
acknowledged her NOD, the RO informed the appellant of her 
right to representation and provided her a list of NSOs.  
There is no record of this letter having been returned as 
undelivered.  The appellant appeared at the Travel Board pro 
se.  Thus, the Board infers the appellant elected to proceed 
without representation.

During the Travel Board, the appellant submitted a copy of 
the Certificate of Death, for which she did not waive initial 
RO consideration.  The Board notes that a copy of the 
Certificate of Death was received by the RO in July 2002 and 
was already a matter of record.  Any reference by the Board 
to the Certificate of Death will be to the one of record as 
of July 2002.
FINDINGS OF FACT

1.  An October 2002 rating decision granted service 
connection for cause of the veteran's death due to type II 
diabetes mellitus having been designated as a contributing 
cause to the his demise.

2.  The evidence of record does not show the veteran to have 
had any claims pending with VA at the time of his death.


CONCLUSION OF LAW

The requirements for the allowance of accrued benefits have 
not been met.  38 U.S.C.A. §§ 5107(b), 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in May 2002 (letter), the RO informed the 
appellant of the VCAA and VA's obligations under the act.  
The letter acknowledged the appellant's claim that the 
veteran had claims pending due to exposure to Agent Orange at 
the time of his death.  The letter provided the appellant a 
review of the veteran's transactions with the RO, to include 
past claims which he had file and which had been adjudicated 
and became final.  The letter informed the appellant that the 
veteran did not have any claims pending at the time of his 
death.

The Board notes that the letter does not directly describe 
the evidence necessary to support a claim for accrued 
benefits.  The letter does, however, by necessary 
implication, inform the appellant that a pending claim is 
necessary to support a claim for accrued benefits.  The 
providing of a listing of the claims filed by the veteran, 
and the final action of record on them, reasonably informed 
the appellant that such a claim must be supported by the 
record as of the veteran's date of death.  38 C.F.R. 
§ 3.1000(a) (2003).  In light of this facet of claims for 
accrued benefits, the Board finds the fact that the letter 
did not instruct the appellant to submit any evidence in her 
possession does not render the letter deficient.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant filed her claim for death indemnity 
compensation and accrued benefits in April 2002.  The October 
2002 rating decision granted service connection for the cause 
of the veteran's death and denied the claim for accrued 
benefits.
Factual background.

The Certificate of Death reflects that the veteran died in 
July 2002.  It lists the immediate cause of death as coronary 
artery disease and as due to essential hypertension.  
Diabetes mellitus type II is listed as an other significant 
condition which contributed to the veteran's death.

The veteran was not service connected for any disability at 
the time of his death, but it was verified that he served in 
Vietnam from August 1967 to July 1968.  VA treatment records 
dated in 1996, which were developed by the RO, reflect that 
the veteran was treated for type II diabetes mellitus.  Thus, 
the October 2002 rating decision granted service connection 
for the cause of death.

The evidence of record shows the veteran to have filed a 
number of claims with the RO during his lifetime, and all 
were adjudicated.  In March 1982, the veteran applied for a 
non-service-connected pension.  A July 1972 rating decision 
denied the claim, and the veteran was notified of this 
decision in a letter dated in August 1972.  There is no 
record in the claim file that this letter was returned as 
undelivered, or that the veteran submitted a timely appeal of 
this decision.  It became final in August 1973.

The veteran again applied for a pension in June 1982, and the 
RO, in a June 1982 letter, requested that he submit a report 
of a recent medical examination from his care provider.  
There is no record of a response from the veteran, and the RO 
denied the claim via a letter dated in July 1982.  There is 
no record that the July 1982 letter was returned as 
undelivered or that the veteran appealed the denial.  The 
decision became final in July 1984.

In July 1986, the veteran filed a claim for entitlement to 
service connection for headaches, blurred vision, ringing in 
his ears, and a nervous condition, all as due to presumptive 
exposure to Agent Orange.  An October 1986 rating decision 
denied the claim, and the veteran was informed of the 
decision in a letter dated in October 1986.  There is no 
record that the October 1986 letter was returned as 
undelivered or that the veteran appealed the denial.  The 
decision became final in October 1987.

In February 1990, the veteran again applied for a non-service 
connected pension.  An RO letter dated in March 1990 
requested additional information, and a letter dated in April 
1990 informed the veteran that the claim was denied.  There 
is no record that the April 1990 letter was returned as 
undelivered or that the veteran appealed the denial.  The 
decision became final in April 1991.

A statement from the veteran dated in October 1992 related 
that he had an Agent Orange claim pending and that he desired 
to reopen his claim for a non-service-connected pension.  A 
February 1993 rating decision granted the pension.  The RO, 
in a letter dated in February 1993, informed the veteran of 
the February 1993 rating decision, and also informed him that 
his Agent Orange claim was deferred pending the publication 
of new regulations pursuant to the order of a U.S. District 
Court.

In a letter dated in April 1994, the RO informed the veteran 
that VA had determined that headaches, blurred vision, 
ringing in the ears, and a nervous condition, were not deemed 
to be associated with exposure to Agent Orange and again 
denied his claim.  There is no record that the April 1994 
letter was returned as undelivered or that the veteran 
appealed the denial.  The decision became final in April 
1995.

A VA Form 21-4138 dated in August 1996 reflects that the 
veteran submitted an informal claim for service connection 
due to exposure to Agent Orange, and that a formal claim 
would be submitted in 30 days.  The statement does not 
reflect a specific disability for which the claim was 
submitted.  A later statement dated in August 1996 listed 
peripheral neuropathy and a skin condition as the specific 
disabilities.  A January 1997 rating decision denied the 
claim, and a letter dated in February 1997 informed the 
veteran of the decision.  There is no record that the January 
1997 letter was returned as undelivered.  Although the claim 
file reflects subsequent correspondence from the veteran as 
concerns a change of address and his checking on the status 
of a check, there is no record the veteran appealed the 
January 1997 denial.  The decision became final in January 
1998.

The next correspondence in the claim file is the appellant's 
application for burial benefits.  In her April 2002 letter in 
support of her claim for accrued benefits, the appellant 
related that the veteran had a claim for benefits due to 
Agent Orange, and that he kept it updated at the VA treatment 
facility in Salem, Virginia.  She also expressed her firm 
belief that he was exposed to Agent Orange while in Vietnam 
and she described some of the symptoms she observed in him.  
Her June 2002 statement, and her March 2003 substantive 
appeal, also describe symptoms which the veteran exhibited 
after his return from Vietnam.

At the Travel Board, the appellant testified that she knew 
the veteran had a claim for diabetes, a heart condition, and 
a respiratory condition, at the time of his death, which she 
related he filed with the RO.  The appellant also related 
that she was not aware of the disposition of her claim for 
service connection for the cause of the veteran's death.

Analysis.

For a death which occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due and unpaid, will, upon 
the death of such person, be paid to the surviving spouse.  
38 C.F.R. §§ 3.1000(a), 3.1000(a)(1)(i) (2003).

The evidence of record shows that the veteran was not service 
connected for any disability at the time of his death.  The 
only benefit to which he was entitled was a pension.  
Further, although the veteran filed a number of claims, they 
all were adjudicated and the decisions related to them all 
became final, as he did not appeal any of them.  The 
decisions on claims which the veteran filed included two 
claims for service connection as due to exposure to Agent 
Orange.  The Board notes that, notwithstanding the veteran's 
receipt of VA treatment for type II diabetes mellitus, 
neither of his Agent Orange claims sought service connection 
for type II diabetes mellitus.  This probably is due to the 
fact that type II diabetes mellitus was not added to the 
diseases or conditions deem to be associated with exposure to 
Agent Orange until July 2001.  See Nehmer v. Department of 
Veterans Affairs (VA), No. CV-86-6160 (N.D. Cal.).  The 
appellant received the benefit of the record of his treatment 
for type II diabetes mellitus via the grant of service 
connection for the veteran's cause of death on the basis of 
the evidence of record.  38 C.F.R. § 3.1000 (2003).

The appellant is correct in her firm belief that the veteran 
filed claims for service connection due to his presumed 
exposure to Agent Orange during his service in Vietnam, but 
she is mistaken in her belief that either of those claims was 
in a pending status at the time of his death.

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of accrued benefits and against accrued 
benefits is roughly in balance.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of entitlement to 
accrued benefits.  38 C.F.R. § 3.303 (2003).



ORDER

Entitlement to accrued benefits is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



